United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2791
                         ___________________________

                               Erwin W. Jefferson, III

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Nebraska Unicameral Legislature, in its official capacity as an agent of the State of
 Nebraska; Douglas County Court Probate Division, in its official capacity as an
agent of the State of Nebraska; Thomas McQuade, in his official capacity as Judge
 and agent of the State of Nebraska; Business & Labor Committee, in its official
   capacity as an agent of the State of Nebraska; Steve Lathrop, in his official
 capacity as Chairman of the Business & Labor Committee and agent of the State
                                   of Nebraska

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                            Submitted: February 5, 2016
                             Filed: February 11, 2016
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
      Erwin Jefferson appeals from the judgment of the District Court1 granting
defendants’ motion to dismiss the civil rights action he brought under 42 U.S.C.
§§ 1981, 1983, and 1985, in which he challenged Nebraska probate proceedings. We
have carefully reviewed the record and the parties’ submissions on appeal, and we
find no basis for reversal. See Anderson-Tully Co. v. McDaniel, 571 F.3d 760, 762
(8th Cir.) (standard of review), cert. denied, 558 U.S. 1050 (2009). Accordingly, the
judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.


                                         -2-